Citation Nr: 1107374	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from September 1965 to June 1976.  
He died in May 2006.  The appellant is the widow of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

On her July 2008 substantive appeal form, the appellant checked 
the box indicating that she desired a hearing before a Member of 
the Board at the local VA office.  

In a March 2009 letter, the Veteran's representative, Disabled 
American Veterans, indicated that the appellant was now 
requesting a videoconference hearing with the Board.  

In a December 2010 letter to the appellant, the RO indicated that 
the requested videoconference hearing had been scheduled for 
January 6, 2011.  

In a letter received from the appellant later that month, she 
stated that she wanted to reschedule the January 2011 hearing and 
that she desired a face to face hearing.  

In order to comply with due process requirements and pursuant to 
the request of the Veteran's representative, this matter is 
REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing at the RO before a Veterans Law 
Judge.  A copy of all correspondence sent 
to the appellant with regard to scheduling 
the Travel Board hearing should be placed 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


